DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       CEDRIC CUNNINGHAM,
                            Appellant,

                                    v.

              BROWARD COUNTY SHERIFF'S OFFICE,
                         Appellee.

                                No. 4D19-8

                         [December 12, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No.
CACE17021766.

  Cedric Cunningham, Fort Lauderdale, pro se.

  Robert D. Yates of Robert D. Yates P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.